                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CARLA BEEN,                                      )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:19-CV-2704-NAB
                                                 )
CONOPCO, INC. et al.,                            )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the parties’ Joint Motion for Extension of Time and

Entry of Briefing Schedule. [Doc. 6.] Defendant Conopco, Inc. removed this action on October

4, 2019. The parties Carla Been and Conopco, Inc. have requested a briefing schedule regarding

Conopco Inc.’s anticipated Motion to Dismiss Been’s Petition. The Court will approve the parties’

requested briefing schedule.

       Accordingly,

       IT IS HEREBY ORDERED that the parties’ Joint Motion for Extension of Time and

Entry of Briefing Schedule is GRANTED. [Doc. 6.] Defendant Conopco, Inc. shall respond to

Plaintiff Carla Been’s Petition no later than November 12, 2019. Plaintiff Carla Been shall file

any response to Conopco, Inc.’s motion to dismiss no later than December 12, 2019. Defendant

Conopco, Inc. shall file any reply brief no later than January 6, 2019.




                                                  NANNETTE A. BAKER
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 10th day of October, 2019.
